Exhibit 2.2 EXECUTION COPY EQUITY PURCHASE AGREEMENT Dated as of August 1, 2008 By and among Waste Connections of Washington, Inc., Land Recovery, Inc., Resource Investments, Inc., and the shareholders of Land Recovery, Inc. and Resource Investments, Inc. TABLE OF CONTENTS Page 1. SALE AND PURCHASE OF SUBJECT UNITS 1 1.1 Sale and Purchase of Subject Units 1 (a) Sale and Purchase 1 (b) Closing 2 1.2 Purchase Price and Payment 2 1.3 Allocation of the Purchase Price 2 1.4 Termination 2 (a) By Stakeholders’ Representative 3 (b) By WCWI 3 (c) By Either Party 3 (d) By Mutual Agreement 3 (e) On Termination of HLE Stock Purchase Agreement 3 1.5 Notice and Effect of Termination 3 2. REPRESENTATIONS AND WARRANTIES OF SELLING STAKEHOLDERS 4 2.1 Title to Subject Units 4 2.2 Authority; Binding Nature of Agreements 4 2.3 No Restrictions on Authority 5 2.4 Governmental Consents; Compliance with Law 5 2.5 Compliance with Other Instruments 5 2.6 Broker’s Fee; No Public Offering 6 2.7 Litigation 6 2.8 Information 6 2.9 Limitation on Selling Stakeholders’ Representations and Warranties 6 3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 7 3.1 Authority; Binding Nature of Agreement 7 3.2 No Restrictions on Authority 7 3.3 Governmental Consents 8 3.4 Compliance with Other Instruments 8 3.5 Broker’s Fee 8 3.6 Litigation 8 - i - TABLE OF CONTENTS (continued) Page 3.7 Acknowledgement 8 3.8 No Contractual Restrictions 8 3.9 Investment Representations 8 3.10 Limitations on WCWI’s Representations and Warranties 9 4. CONDITIONS OF WCWI’S OBLIGATIONS ON CLOSING DATE. 9 4.1 Representations and Warranties 9 4.2 Conditions 9 4.3 Closing of HLE Stock Purchase Agreement 10 4.4 HSR Waiting Period 10 4.5 Governmental Approvals; Consents to Transfer 10 4.6 No Litigation 10 4.7 Certificates 10 4.8 Other Deliveries 10 4.9 Resignations 10 5. CONDITIONS OF THE SELLING STAKEHOLDERS’ OBLIGATIONS ON CLOSING DATE 10 5.1 Representations and Warranties 11 5.2 Conditions 11 5.3 Closing of HLE Stock Purchase Agreement 11 5.4 HSR Waiting Period 11 5.5 No Litigation 11 5.6 Other Deliveries 11 5.7 Payment of Purchase Price 11 6. INDEMNIFICATION 11 6.1 Indemnity 11 (a) Breach 11 (b) Brokerage Fees 12 (c) Taxes 12 (d) Enforcement Actions 12 6.2 Limitations Indemnification 12 - ii - TABLE OF CONTENTS (continued) Page 6.3 Notice of Indemnity Claim 12 (a) Claims 12 (b) Defense by Indemnifying Party 13 (c) Defense by Indemnitee 13 (d) Cooperation 13 (e) No Consent to Judgment 13 (f) Conflicts of Interest 14 (g) Service of Process 14 (h) Exclusive Remedy 14 6.4 Liability for Breaches of Representations and Warranties 14 6.5 No Exhaustion of Remedies or Subrogation; Right of Setoff 15 7. ADDITIONAL COVENANTS 15 7.1 Agreement to Cooperate 15 (a) General 15 (b) Antitrust Matters 15 7.2 General Release by Selling Stakeholders 16 7.3 Certain Tax and Other Matters 16 7.4 Stakeholders’ Representative 16 (a) Designation 16 (b) Powers 17 7.5 No-Shop 17 7.6 Obligations to Jane Carver 17 7.7 Capital Expenditures of the LLC 18 7.8 Continuing Obligations for Takings Case 18 7.9 Broker’s and Finder’s Fees 18 8. NON-COMPETE 19 8.1 Restrictive Covenants 19 (a) Non-Compete 19 (b) Definitions 20 (c) Confidential Information 20 - iii - TABLE OF CONTENTS (continued) Page (d) Non-Solicitation 20 (e) No Disparagement 21 8.2 Rights and Remedies Upon Breach 21 (a) Specific Performance 21 (b) Accounting 21 (c) Blue Penciling 21 8.3 Enforceability in Jurisdiction 22 9. MISCELLANEOUS PROVISIONS 22 9.1 Assignment 22 9.2 Public Announcements 22 9.3 Counterparts 22 9.4 Notices 22 9.5 Applicable Law; Attorneys’ Fees 23 9.6 No Waiver Relating to Claims for Misconduct or Fraud 23 9.7 Payment of Fees and Expenses 24 9.8 Incorporation by Reference 24 9.9 Captions 24 9.10 Number and Gender of Words 24 9.11 Entire Agreement 24 9.12 Waiver 24 9.13 Severability 24 9.14 Disclosure Schedule 24 (a) General 24 (b) Supplemental Material 25 9.15 Construction 25 9.16 Facsimile Execution 26 - iv- INDEX Affiliate 25 Long Stock Purchase Agreement 17 Agreement 1 LRI 1 Antitrust Division 15 Misconduct 12 business day 25 Purchase Price 2 Claim 12 Reasonable efforts 26 Claims Notice 13 Restricted Period 20 Closing 2 Restrictive Covenants 21 Closing Date 2 RII 1 Confidential Information 20 Sale Transaction 17 Corporation 1 Section 2.2 Obligations 18 Damages 11 Selling Shareholders 1 day 25 Selling Stakeholders 1 Disclosure Schedule 4 Selling Unitholders 1 FTC 15 Signing Date 4 HLE 1 Stakeholders’ Representative 16 HLE Stock Purchase Agreement 1 Stockholders’ Agreement 4 HSR Act 5 Subject Business 20 Indemnifying Party 13 Subject Membership Interests 1 Indemnitee 11 Subject Shares 1 Indemnitees 11 Subject Units 1 Indemnity Event 11 Supplemental Material 25 Indemnity Events 11 Takings Case 18 knowledge 26 Tax 12 Liens 4 Taxes 12 LLC 1 Termination Date 3 LLC Operating Agreement 4 Third Party Claim 13 Long Agreements 17 WCWI 1 v EQUITY PURCHASE AGREEMENT THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is entered into as of August1, 2008, by and among Waste Connections of Washington, Inc., a Washington corporation (“WCWI”), on the one hand, and Land Recovery, Inc., a Washington corporation (“LRI”), Resource Investments, Inc., a Washington corporation (“RII” and, together with LRI, the “Selling Unitholders”), and the shareholders of the Selling Unitholders listed on
